internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi - plr-125459-00 date date x a b c d e d1 d2 d3 year year year year trust trust trust trust trust dear this letter responds to a letter dated date submitted by x’s authorized representative on behalf of x requesting a ruling under sec_1362 of the internal_revenue_code the information submitted states that x was incorporated on d1 c the president of x represents that x became an s_corporation for federal_income_tax purposes effective for year initially all of the stock of x was held by a and b as community_property and by c and d as community_property on d2 of year a and b transferred one share of x stock each to trust and to trust on d3 of year a and b transferred an additional one share of x stock each to trust and to trust on d2 of year c and d transferred one share of x stock each to trust trust and trust on d3 of year c and d transferred an additional one share of x stock each to trust trust and trust c further represents that trust trust trust trust and trust collectively the trusts each satisfy the requirements to be a qualified_subchapter_s_trust as described in sec_1361 at the time that the trusts were established and the x stock was transferred to the trusts x had instructed its lawyer to ensure that the stock transfers would not terminate x’s s_corporation_election however x’s lawyer failed to prepare or file elections described under sec_1361 for the trusts subsequently x consulted another lawyer who reviewed x’s records and determined that x’s s election terminated on d2 of year c represents that during year under the terms of trust trust became a_trust described in sec_1361 treated as owned by e under sec_678 c represents that the termination of x’s election to be taxed as an s_corporation was inadvertent and was not motivated by tax_avoidance intent x and its shareholders consent to adjustments consistent with the treatment of x as an s_corporation c represents that x and its shareholders have treated x as an s_corporation and the trusts as qssts except for that period during which trust was treated as owned by e under sec_678 and have reported all of x’s income consistent with this treatment sec_1362 of the code provides that except as provided in sec_1362 a small_business_corporation may elect in accordance with the provisions of sec_1362 to be an s_corporation sec_1361 provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for such year sec_1361 provides that the term small_business_corporation means a domestic_corporation which is not an ineligible_corporation and which does not have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual sec_1361 provides that for purposes of sec_1361 a_trust all of which is treated under subpart e of part i of subchapter_j of chapter as owned by an individual who is a citizen or resident_of_the_united_states may be a shareholder sec_1361 provides that in the case of a qualified_subchapter_s_trust with respect to which a beneficiary makes an election under sec_1361 a such trust shall be treated as a_trust described in sec_1361 and b for purposes of sec_678 the beneficiary of such trust shall be treated as the owner of that portion of the trust consisting of stock in an s_corporation with respect to which the election under sec_1361 is made sec_1361 provides that a beneficiary of a qualified_subchapter_s_trust or a beneficiary’s legal_representative may elect to have sec_1361 apply sec_1361 provides that an election under sec_1361 shall be effective up to days and months before the date of the election sec_1_1361-1 of the income_tax regulations provides that the current income_beneficiary of the trust must make the election under sec_1361 by signing and filing with the service_center with which the corporation files its income tax_return the applicable form or a statement including the information listed in sec_1_1361-1 sec_1362 provides that an election under sec_1362 shall be terminated whenever at any time on or after the first day of the first taxable_year for which the corporation is an s_corporation such corporation ceases to be a small_business_corporation sec_1362 provides that any termination under sec_1362 shall be effective on and after the date of cessation sec_1362 of the code provides that if an election under sec_1362 by any corporation a was not effective for the taxable_year for which made determined without regard to sec_1362 by reason of a failure to meet the requirements of sec_1361 or to obtain shareholder consents or b was terminated under paragraph or of sec_1362 the secretary determines that the circumstances resulting in such ineffectiveness or termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in such ineffectiveness or termination steps were taken a so that the corporation is a small_business_corporation or b to acquire the required shareholder consents and the corporation and each person who was a shareholder of the corporation at any time during the period specified pursuant to sec_1362 agrees to make such adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in such ineffectiveness or termination the corporation shall be treated as an s_corporation during the period specified by the secretary based solely on the facts submitted and the representations made we conclude that the termination of x’s s_corporation_election occurred on d2 of year we further conclude that the termination was an inadvertent termination within the meaning of sec_1362 in addition we conclude that x’s s_corporation_election would have terminated on d3 of year this potential termination would have been inadvertent within the meaning of sec_1362 we further hold that under the provisions of sec_1362 of the code x will be treated as continuing to be an s_corporation from d2 of year to the date that is days after the date of this letter inadvertent termination period provided that x’s s_corporation_election was valid and provided that the election was not otherwise terminated under sec_1362 during the inadvertent termination period the trusts will be treated as trusts described in sec_1361 and the respective beneficiaries of the trusts will be treated for purposes of sec_678 as the owners of that portion of the respective trust that consists of x stock the shareholders of x must in determining their federal_income_tax liabilities report their pro_rata share of the separately and nonseparately computed items of x as provided in sec_1366 make any adjustments to stock basis as provided in sec_1367 and take into account any distributions made by x as provided in sec_1368 this ruling is further conditioned on the beneficiaries of trust sec_2 and making elections described in sec_1361 effective within days following the date of this letter with respect to such trusts a copy of this letter should be attached to the elections if x or its shareholders fail to treat x as described above this ruling will be null and void except as specifically ruled above we express no opinion concerning the federal tax consequences of the transactions described above under any other provision of the code this ruling is directed only to the taxpayer that requested it sec_6110 provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter is being forwarded to x’s authorized representatives sincerely yours jeanne m sullivan assistant to the chief branch office of the associate chief_counsel passthroughs and special industries enclosures copy of a letter copy for sec_6110 purposes
